Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 1 of 6 PageID #: 641




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 CLARKSVILLE MINISTRIES, LLC,                   )
                                                )
                             Plaintiff,         )
                                                )
                          v.                    )         Case No. 4:21-cv-00135-TWP-DML
                                                )
 TOWN OF CLARKSVILLE, INDIANA,                  )
 TOWN OF CLARKSVILLE BUILDING                   )
 COMMISSION, and                                )
 RICK BARR in his Official Capacity as the Town )
 of Clarksville's Building Commissioner,        )
                                                )
                             Defendants.        )

                                     ENTRY ON MOTIONS

        This matter is before the Court on an Emergency Motion to Alter or Amend September 14,

 2021 Order filed by Defendants Town of Clarksville, Indiana; Town of Clarksville Building

 Department; and Rick Barr, in his Official Capacity as the Town of Clarksville's Building

 Commissioner (collectively, the "Town") (Filing No. 30) and an Emergency Motion to Extend

 Temporary Restraining Order For 14 Days filed by Plaintiff Clarksville Ministries, LLC ("CM")

 (Filing No. 36), which the Court has granted. (See Filing No. 43).

        At the outset, the Court agrees, lamentably, with CM that "the parties' and the Court's time

 has been dedicated toward emergency motion practice relating to the [Temporary Restraining

 Order ("TRO")] entry." Id. at 2. This case has involved myriad "emergency" filings and responsive

 briefing requiring urgent attention from this extremely busy Court. See Sen. Todd Young, Op-ed:

 Indiana's federal courts, some of the most overworked in the U.S., need more judges,

 INDIANAPOLIS STAR, Jul. 9, 2020, https://www.indystar.com/story/opinion/2020/07/09/op-ed-

 indianas-federal-courts-some-most-overworked-u-s-need-more-judges/5389256002/ ("[I]n 2019,

 the judges in the Southern District of Indiana each had over 1,100 cases, which is almost three
Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 2 of 6 PageID #: 642




 times the recommended number."). This type of motions practice—where, just as the Court issues

 a ruling, a party files an emergency motion—drains Court resources from other vital needs,

 compounding this District's ongoing judicial emergency. That said, for the following reasons, the

 Town's Motion is denied and CM's Motion is granted.

                                        I.      DISCUSSION

 A.     The Town's Emergency Motion to Alter or Amend September 14, 2021 Order

        Pertinent here, the Town moves the Court to "narrow the language of the September 14

 Order which, read broadly, enjoins the Town from enforcing an ordinance that Plaintiffs have not

 challenged and that the Court has not evaluated." (Filing No. 30 at 1.) Specifically, the Town

 argues that the Court's September 14 Order is overly-broad because it enjoins the Town from

 enforcing the "sexually oriented business regulations in Chapter 117"—which was amended on

 September 2, 2021—"of the Clarksville Municipal Code, including Chapter 117's licensing

 regulations applicable to sexually oriented businesses and their employees." (Filing No. 31 at 4.)

 Because "Section 117.10(A) and (B) requires sexually oriented businesses and their employees to

 have a license 'issued under this chapter' to lawfully operate, or work at, a sexually oriented

 business in the Town of Clarksville," CM cannot lawfully operate when its license was issued

 pursuant to Clarksville Zoning Ordinance § 60-80. Id. at 5. The Town contends, because CM has

 not challenged Chapter 117, it "is not entitled to an injunction against" this regulation. Id.

        CM responds that Chapter 117 was amended "upon minimal notice and was calculated to

 comply with the law while escaping actual notice." (Filing No. 38 at 9 (emphasis removed).) And

 at the September 3, 2021 hearing on CM's TRO request, the Town "referenced changes to Ch. 117

 in the present participle—describing a process underway" and "sidestepped the Court's question

 about grandfathering and provided an abstruse response about having passed amendments to

 Chapter 117." Id. (citations removed). In sum, the Town's "position is that CM cannot legally


                                                   2
Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 3 of 6 PageID #: 643




 operate due to the changes to Chapter 117. . . . [and] were well aware of that on September 3, 2021,

 . . . but decided, for strategic reasons, not to fully disclose that information to the Court." Id.

 Moreover, "[i]f the Town truly believed that the quietly-enacted September 2, 2021, amendments

 . . . would effectively moot the emergency relief Plaintiff sought, it was incumbent on the

 Defendants to squarely place that issue before the Court." Id. at 10.

        In reply, the Town, among other things, contends that "[t]he wording of the TRO was too

 broad, such that it encompassed a decision outside the adversarial issues presented to the Court by

 the parties." (Filing No. 40 at 3 (citation removed).) Here, "the Chapter 117 licensing amendments

 are not before the Court in any pleading," and "the Town did tell the Court at the September 3

 hearing that those amendments had been passed." Id. at 4. The following is the extent of the Town's

 discussion concerning the September 2, 2021 amendments to Chapter 117 at the September 3,

 2021 hearing:

        [T]he city council did that, they adopted that amendment to the Chapter 117
        ordinance to implement sexually-oriented business licensing there last -- yesterday.
        They did that at a notice meeting. In fact, the notice was on the door. . . . Mr. Hoffer
        and I walked by the notice that set the meeting for last night, and they did take
        licensing procedures and put them in the Chapter 117 ordinance, so -- which is not
        a zoning ordinance. So they -- to get the benefits of -- you know, so we can't make
        a determination on whether they're grandfathering -- grandfathered, but they would
        be grandfathered if they satisfied all legal requirements.

 (Filing No. 32 at 44–45.)

        On August 30, 2021, the Court relied on the Town's representation that a TRO issued before

 the September 7, 2021 Town Council meeting (where amendment to § 60-80 was to occur) would

 preserve CM's rights, if the Court so held. The next day, August 31, 2021, the Town set a "special"

 Town Council meeting for September 2, 2021—the day before the Court's TRO hearing. At that

 September 2 meeting, the Town Council amended Chapter 117 in such a way that CM would not

 be permitted to open, even if it completed the process it embarked upon weeks earlier on August



                                                   3
Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 4 of 6 PageID #: 644




 13, 2021. This maneuver, in the Town's view, effectively nullified the TRO request: How could

 CM ever become licensed if it were limited to challenging the also changing § 60-80? The Court

 would not have set a hearing for September 3 if it had known that the Town would in turn schedule

 a special meeting for the day before that would render the hearing, in the Town's view, pointless.

 It is of no moment that an additional meeting was held after the Court set the hearing, but before

 it occurred (see Filing No. 40 at 6 ("CM completely skips the September 1 Plan Commission

 meeting.") (emphasis in original)).

         The Court has broad discretion in determining the scope of injunctive relief and "abuses its

 discretion where the scope of injunctive relief exceeds the extent of the plaintiff's protectible

 rights." PepsiCo, Inc. v. Redmond, 54 F.3d 1262, 1272 (7th Cir. 1995) (quotation omitted). Here,

 the Court determines that enjoining application of Chapter 117's licensing regulations, as added

 on September 2, 2021, against CM is not overly broad in that it does not impose relief exceeding

 the extent of CM's protectible rights. See id. In fact, this is the only way the TRO can "be effective,"

 Russian Media Grp., LLC v. Cable Am., Inc., 598 F.3d 302, 307 (7th Cir. 2010), especially after,

 as the Court has already done, weighing the likelihood of success on the merits, the likelihood of

 irreparable harm, the balance of the equities, and the public interest, see Grace Schs. v. Burwell,

 801 F.3d 788, 795 (7th Cir. 2015). There is clearly "a relationship between the injury claimed in

 the party's motion and the conduct asserted in the complaint," Devose v. Herrington, 42 F.3d 470,

 471 (8th Cir. 1994), when CM has alleged from the start that the Town's regulatory schemes have

 dynamically transformed to curtail the business's operation. Accordingly, the Court denies the

 Town's Motion insofar as it seeks narrowing its scope to solely enjoining application of § 60-80.

 B.      CM's Emergency Motion to Extend Temporary Restraining Order For 14 Days

         CM asks the Court to extend "the TRO Entry, as modified by the 2d TRO Entry, until 4:00

 p.m. on October 5, 2021 or such later time agreed by the parties." (Filing No. 36 at 2.) In response,


                                                    4
Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 5 of 6 PageID #: 645




 the Town argues that "there is nothing about the September 7 TRO to extend because the only act

 commanded by it has been accomplished." (Filing No. 40 at 2.) Additionally, the Town contends

 that it "has honored" the Court's September 14 Order because it "has not issued any citations" and

 "is not going to issue any citations under any of the legal provisions actually challenged in this

 lawsuit." Id. (emphasis added). Clearly, the Town is hinting that it intends to enforce Chapter 117's

 licensing regulations against CM. But, as described at length above, the Town is enjoined from

 enforcing against CM those regulations as added on September 2, 2021. The Court, then, grants

 CM's Motion as there is good cause to do so; namely, that this will give the Court and the parties

 time to "allow the dust to settle" and to consider how this matter should proceed to the preliminary

 injunction stage (Filing No. 38 at 15; see Fed. R. Civ. P. 65(b); H-D Michigan, LLC v. Hellenic

 Duty Free Shops S.A., 694 F.3d 827, 843 (7th Cir. 2012)).

                                      II.     CONCLUSION

        For the reasons described above, the Court DENIES the Town's Emergency Motion to

 Alter or Amend September 14, 2021 Order (Filing No. 30) and GRANTS CM's Emergency

 Motion to Extend Temporary Restraining Order For 14 Days (Filing No. 36). The TRO Entry, as

 modified, is EXTENDED until 4:00 p.m. on October 5, 2021. In addition, the Court GRANTS

 the request for a status conference concerning deadlines and a hearing on a request for preliminary

 injunctive relief—which notably, has not yet been filed. The parties shall contact the Magistrate

 Judge to schedule said conference if such motion is filed.

        SO ORDERED.

        Date:    9/21/2021




                                                  5
Case 4:21-cv-00135-TWP-DML Document 44 Filed 09/21/21 Page 6 of 6 PageID #: 646




 Distribution:

 Grace B. Atwater
 KAMMEN & MOUDY
 grace@kammenlaw.com

 Scott D. Bergthold
 LAW OFFICE OF SCOTT D. BERGTHOLD PLLC
 sbergthold@sdblawfirm.com

 Charles Gregory Fifer
 APPLEGATE FIFER PULLIAM LLC
 gfifer@afpfirm.com

 Matthew J. Hoffer
 SHAFER & ASSOCIATES, P.C.
 matt@bradshaferlaw.com

 Joshua S. Moudy
 KAMMEN & MOUDY
 josh@kammenlaw.com

 Zachary Michael Youngsma
 Shafer & Associates, P.C.
 zack@bradshaferlaw.com




                                       6
